Citation Nr: 0505733	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 January 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claims.

By a statement dated in December 2004, the veteran asserted 
that he was applying for aid and attendance.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for 
schizophrenia by rating decisions promulgated in May and June 
1956.  The veteran did not appeal.

3.  The evidence submitted to reopen the veteran's claim of 
service connection for schizophrenia either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  No competent medical evidence is of record which 
diagnoses the veteran with PTSD.


CONCLUSIONS OF LAW

1.  The May and June 1956 rating decisions which denied 
service connection for schizophrenia are final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008, effective January 25, 1936, to 
December 31, 1957 (38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2004)).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2004).

3.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in July 2001, which was 
clearly before the February 2002 rating decision which is the 
subject of this appeal.  This correspondence informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  In addition, similar 
information was provided to the veteran by correspondence 
dated in September and December 2002.  These letters, taken 
together, also specifically noted the VCAA, addressed the 
requirements for a grant of service connection, and notified 
the veteran of the actions taken by the RO in the development 
of his claim.  As such, the corres-pondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the May 2003 Statement of the Case 
(SOC), and the March 2004 Supplemental Statement of the Case 
(SSOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  With respect to his 
schizophrenia claim, the Board notes that, under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. at 45,628.  For the reasons stated below, 
the Board finds that no additional development to include a 
medical examination and/or opinion is warranted in regard to 
his PTSD claim.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


General Background.  Service connection was previously denied 
for schizophrenia by rating decisions promulgated in May and 
June 1956.  The veteran did not appeal.

The evidence of record at the time of the 1956 rating 
decisions includes the veteran's service medical records, and 
post-service medical records dated in 1956.

The veteran's service medical records contain no findings 
indicative of psychiatric problems while on active duty.  In 
fact, his nervous system was consistently evaluated as normal 
on his December 1941 enlistment examination, a January 1945 
service examination, and his January 1947 discharge 
examination.  His discharge examination also stated that no 
defects were noted.

The post-service medical records reflect that the veteran was 
hospitalized for schizophrenic reaction, paranoid type, 
beginning in January 1956.  Further, these records note that 
several months before the hospitalization the veteran began 
showing marked confusion, and expressed very peculiar and 
bizarre ideas of a paranoid nature, had hallucinated 
auditorilly and visually, became depressed, withdrawn, and 
felt that he was slipping mentally.  Therefore, he 
voluntarily decided to seek mental care and was admitted to a 
hospital for 30 days.  However, after his release from this 
facility he stayed with his sister and displayed the same 
symptoms as before, which prompted his January 1956 
admission.  

An April 1956 Certificate of Attending Physician noted, in 
part, that the veteran was treated for complaints of 
exhaustion in September 1955, and that he was extremely 
nervous.

A May 1956 statement from a private hospital noted that the 
veteran was hospitalized at that facility from September to 
October 1955, and was diagnosed with acute brain syndrome, as 
well as alcohol intoxication with acute alcohol hallucinosis.

The 1956 rating decisions that held service connection was 
not warranted for the veteran's schizophrenia found, in 
essence, that there was no evidence of any such disorder 
during service or for many years thereafter.

The evidence added to the record since the 1956 rating 
decisions includes statements from the veteran, lay 
statements from his daughter and former spouse, his service 
personnel records, additional post-service medical records 
which cover a period from 1957 to 2003, articles on PTSD and 
the ship which he served upon during active service, as well 
as a copy of a March 2001 Board decision regarding another 
claimant who's previously denied claim of service connection 
for schizophrenia was reopened and granted.

The additional post-service medical records reflect, in part, 
that the veteran underwent extensive periods of VA 
hospitalization from 1957 to 1965 due to his schizophrenia.  
He also had periods of private hospitalization from February 
to March 1965, and from September to October 1969, due to 
schizophrenia and alcohol abuse.  His reported history in 
these records indicates that he noticed in 1954 that he was 
moving and talking rather slowly; actually, he had noticed 
this before, but it became more marked in 1954.  In addition, 
these records indicate that his first treatment for 
psychiatric problems was in 1955.

At a January 1982 VA medical examination, the veteran 
reported, in essence, that he participated in combat aboard 
ship during his period of active duty, and that he became 
very nervous and anxious as a result thereof.  Further, he 
reported that while this continued to about the time of his 
discharge, he did not seek service connection at that time.  
Diagnosis following examination was schizophrenic disorder, 
undifferentiated type, chronic, moderately severe.

Subsequent records dated in August 2003 note that the veteran 
underwent a psychiatric evaluation at which he was 
accompanied by his daughter, with whom he had lived for the 
past 30 years.  His daughter reported that the veteran was 
hospitalized at VA facilities on and off for 9 years during 
the 1950s for schizophrenia, but he had not had any 
psychiatric service (outpatient or inpatient) since he had 
been living with her for the past 30 years.  Diagnosis 
following evaluation of the veteran was rule-out PTSD.

The statements submitted by and on behalf of the veteran 
essentially contend that he is entitled to a grant of service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and/or PTSD, as his problems began while on 
active duty.  For example, in a November 2001 lay statement, 
his former spouse stated that the veteran's commander 
contacted her sometime between March and May 1945 because the 
veteran was so distraught that they feared he would commit 
suicide and they wanted her to try to "calm him down."  She 
reported that she visited him on shore leave, and that she 
could see at that time he was very emotional and upset, and 
possibly having a nervous breakdown.  Further, she reported 
that he was never the same after that, and that they were 
divorced in 1946.

The record also reflects that it has been contended, by and 
on behalf of the veteran, that he has PTSD due to having 
engaged in combat during his period of active duty.  As 
indicated above, articles have been submitted regarding PTSD, 
as well as on the ship he served aboard during active service 
that details the ship's combat operations.  In addition, his 
daughter indicated that the veteran's service personnel 
records contained an incident which supported her father's 
contention that he was suffering from stress and possibly 
having a nervous breakdown in the fall of 1945.  Presumably 
this refers to records dated in October 1945 which reflect 
that the veteran was penalized in October 1945 for writing 
obscene language on a radio schedule sheet.  His daughter 
emphasized that the veteran's record had been clean prior to 
this incident.  Moreover, in a June 2001 statement, his 
daughter asserted, in part, that he was entitled to 
retroactive payment of monthly compensation based on 100 
percent service-connected disability due to clear and 
unmistakable error (CUE).


I.  New and Material Evidence

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for schizophrenia.

As indicated above, the veteran's claim was previously denied 
because there was no evidence of schizophrenia either during 
service or for many years thereafter.  Further, there was no 
evidence of record at the time of the prior denials in 1956 
which otherwise related this disability to the veteran's 
active service.

With respect to the additional evidence received in 
conjunction with the veteran's application to reopen, the 
Board notes, as an initial matter, that the copy of the March 
2001 Board decision does not bear directly and substantially 
upon the specific matter under consideration.  Although the 
issue in that case also involved the issue of whether new and 
material evidence had been received to reopen a claim of 
service connection for schizophrenia, this decision involved 
a claimant other than the veteran with different facts and 
circumstances.  Consequently, the result in that case has no 
bearing upon whether new and material evidence has been 
received to reopen the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).

Regarding the additional post-service medical records, the 
Board finds that this evidence is "new" to the extent it 
was not previously of record.  However, to the extent these 
records reflect that the veteran continues to be diagnosed 
with schizophrenia, the Board notes that such evidence was of 
record at the time of the 1956 denials.  Further, there is 
still no competent medical opinion of record which relates 
the etiology of the veteran's schizophrenia to his period of 
active service.  Thus, this evidence is cumulative and 
redundant of that which was previously of record.  See 
38 C.F.R. § 3.156(a).

The Board acknowledges that the veteran has submitted 
statements indicating his symptomatology began during his 
period of active service.  His former spouse made similar 
assertions in her November 2001 statement, while his daughter 
intimated that his October 1945 actions which resulted in 
punishment was evidence that he was experiencing problems 
during service.  However, in this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Nothing on file 
shows that the veteran, his former spouse, and/or his 
daughter has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  Therefore, the 
Board finds that these allegations are not by themselves or 
in connection with evidence previously assembled so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

In regard to the articles, the Board notes that the one on 
PTSD provides general information on this disorder, but does 
not reflect directly upon the specific facts in the veteran's 
case.  Further, the article detailing the history of the ship 
which the veteran served aboard during active service 
reflects that it participated in combat operations during 
that period.  However, it provides no relevant information 
regarding the specific matter under consideration in this 
case, which is whether the veteran's current schizophrenia 
was causally related to active service.

There being no other evidence received in conjunction with 
the veteran's application to reopen, the Board finds that the 
additional evidence either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a).  Inasmuch as new and material evidence has not 
been received, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

As an additional matter, the Board notes that the veteran's 
daughter raised a claim of CUE in a June 2001 statement.  
However, the Court had held that to assert a valid claim of 
CUE, the claimant must assert more than a disagreement as to 
how the facts were weighed or evaluated; he or she must, with 
some degree of specificity, identify the alleged error and 
provide persuasive reasons why the result would have been 
different but for the alleged error.  The mere assertion of 
CUE is not sufficient to reasonably raise the issue.  See 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo 
v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo 
v. Brown, 6 Vet. App. 162 (1994).  Here, no specific 
allegations of CUE appear to be of record regarding the prior 
rating decisions which denied service connection for 
schizophrenia.  Consequently, the Board has no jurisdiction 
to address this issue.


II.  PTSD

Legal Criteria.  In addition to the general rules of service 
connection noted above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.

Initially, the Board acknowledges that the record indicates 
that the veteran engaged in combat during active service, and 
that the RO made a similar finding in the May 2003 SOC.  The 
Board further notes that the provisions of 38 U.S.C.A. § 
1154(b) provides that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying service-
connection in each case shall be recorded in full.  

Nevertheless, in this case, a thorough review of the record 
does not show any competent medical diagnosis of PTSD.  In 
fact, the August 2003 records intimates that PTSD was ruled-
out.  Moreover, the competent medical evidence reflects that 
the veteran's acquired psychiatric disorder has been 
consistently diagnosed as schizophrenia.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

As the competent medical evidence does not support a finding 
that the veteran currently has PTSD, the Board must conclude 
that the preponderance of the evidence is against this claim.  
In making this determination, the Board does not intend to 
diminish the veteran's combat service, nor question the 
validity of his account of such service.  The simple fact is 
that a competent medical diagnosis of PTSD is still 
necessary.  Since no such evidence is of record, the Board 
concludes that his claim must be denied, and that no 
additional development to include a medical examination 
and/or opinion is warranted based on the facts of this case.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
schizophrenia, the benefit sought on appeal is denied.  

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


